DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0180194 to Noh et al. (hereinafter Noh) in view of US Pub. 2018/0054290 to Park et al. (hereinafter Park). 

In regard claim 30, Noh teaches or discloses a terminal (see Fig. 15) comprising:
a processor (see Fig. 15) ; and
a receiver that receives Channel State Information Reference Signals (CSI-RSs), transmitted from a base station (BS), using 24 antenna ports (APs) or 32 APs (see Fig. 15, paragraphs [0039], [0078], [0124], [0136], [0162], [0164], and [0190], a PRB to which a CSI-RS is mapped in a system having 32 or 64 antenna ports. The UE receives configuration information for a CSI-RS configuration in operation 1310. Upon receiving the CSI-RS, the UE estimates a channel between an eNB antenna and a UE reception antenna by using the received CSI-RS in operation 1330),
in class A CSI reporting based on a non-precoded CSI-RS, when CSI-RS aggregation for configuring 8 or more multiple CSI-RS ports is performed, only a CSI-RS existing in an identical CSI-RS RE pool may be aggregated. The regions of the CSI-RS RE pools A and B are defined regardless of the number of CRS ports), 
wherein a number of APs per each of the second CSI-RS configurations is 2, 4, or 8 (see paragraphs [0024], and [0025], CSI-RS may be transmitted through 2, 4, and 8 REs according to the number of transmission APs. For 2 APs, CSI-RS is transmitted through a half of a particular pattern in FIG. 2, and for 4 APs, CSI=RS is transmitted through the entire pattern, and for 8 APs, the CSI-RS is transmitted through two patterns), 
wherein the receiver receives the CSI-RSs with predetermined CSI-RS density (see paragraphs [0024], [0086], [0087], [0122], [0135], [0162], and [0168], the CSI-RS is transmitted in the entire band and the PRB in which the CSI-RS is transmitted is set to include the CSI-RS RE for all CSI-RSs.  For example, the density of the CSI-RS RE is 1RE/port/PRB. The UE may identify at least one of the number of ports for each CSI-RS, a timing and a resource position at which each CSI-RS is transmitted, and transmission power information, based on the received configuration information), and
wherein the predetermined CSI-RS density is defined as resource elements (REs) mapped to the CSI-RSs of each of the APs per resource block (RB) (see paragraphs [0086], [0087], [0122], and [0135], one way to reduce CSI-RS resource overhead is reducing the density of a CSI-RS resource element (RE). The values X and Y of the parameters `transmissionComb-F_req` (2-1-00) and `transmissionComb-Time (2-1-01) may change in relation to CSI-RS density.  For example, for CSI-RS density=1/3, the CSI-RS may have three comb offsets because of being transmitted in every third PRBs, and in this case, X is 2 (i.e., `transmissionComb-Freq`=0, 1, or 2)).
Noh may not explicitly teach or disclose a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations.
However, Park teaches or discloses a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraph [0489], aggregation may be limited to the aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 2 to 7 (the first CSI-RS configuration set for type 0, aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 10 to 14 (the second CSI-RS configuration set for type 0), or aggregation of 4 port CSI-RS units respectively from the first CSI-RS configuration set (CSI-RS configuration 2 to 7) and the second CSI-RS configuration set (CSI-RS configuration 10 to 14)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify configuring RS and communicating CSI in wireless communication system of Noh by including a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations suggested by Park. This modification would provide not only efficiently support a system having a large number of transmitting antennas but also maintaining compatibility with legacy systems read on paragraph [0020].

In regard claim 36, Noh teaches or discloses a wireless communication method for a terminal (see Figs. 13 and 15) comprising:
a PRB to which a CSI-RS is mapped in a system having 32 or 64 antenna ports. The UE receives configuration information for a CSI-RS configuration in operation 1310. Upon receiving the CSI-RS, the UE estimates a channel between an eNB antenna and a UE reception antenna by using the received CSI-RS in operation 1330),
wherein a first CSI-RS configuration for the 24 APs or the 32 APs is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraphs [0136], [0147], and [0155], in class A CSI reporting based on a non-precoded CSI-RS, when CSI-RS aggregation for configuring 8 or more multiple CSI-RS ports is performed, only a CSI-RS existing in an identical CSI-RS RE pool may be aggregated. The regions of the CSI-RS RE pools A and B are defined regardless of the number of CRS ports), 
wherein a number of APs per each of the second CSI-RS configurations is 2, 4, or 8 (see paragraphs [0024], and [0025], CSI-RS may be transmitted through 2, 4, and 8 REs according to the number of transmission APs. For 2 APs, CSI-RS is transmitted through a half of a particular pattern in FIG. 2, and for 4 APs, CSI=RS is transmitted through the entire pattern, and for 8 APs, the CSI-RS is transmitted through two patterns), 
wherein the CSI-RSs are received with a predetermined CSI-RS density (see paragraphs [0024], [0086], [0087], [0122], [0135], [0162], and [0168], the CSI-RS is transmitted in the entire band and the PRB in which the CSI-RS is transmitted is set to include the CSI-RS RE for all CSI-RSs.  For example, the density of the CSI-RS RE is 1RE/port/PRB. The UE may identify at least one of the number of ports for each CSI-RS, a timing and a resource position at which each CSI-RS is transmitted, and transmission power information, based on the received configuration information), and
wherein the predetermined CSI-RS density is defined as resource elements (REs) mapped to the CSI-RSs of each of the APs per resource block (RB) (see paragraphs [0086], [0087], [0122], and [0135], one way to reduce CSI-RS resource overhead is reducing the density of a CSI-RS resource element (RE). The values X and Y of the parameters `transmissionComb-F_req` (2-1-00) and `transmissionComb-Time (2-1-01) may change in relation to CSI-RS density.  For example, for CSI-RS density=1/3, the CSI-RS may have three comb offsets because of being transmitted in every third PRBs, and in this case, X is 2 (i.e., `transmissionComb-Freq`=0, 1, or 2)).
Noh may not explicitly teach or disclose a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations.
However, Park teaches or discloses a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraph [0489], aggregation may be limited to the aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 2 to 7 (the first CSI-RS configuration set for type 0, aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 10 to 14 (the second CSI-RS configuration set for type 0), or aggregation of 4 port CSI-RS units respectively from the first CSI-RS configuration set (CSI-RS configuration 2 to 7) and the second CSI-RS configuration set (CSI-RS configuration 10 to 14)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify configuring RS and communicating CSI in wireless communication system of  suggested by Park. This modification would provide not only efficiently support a system having a large number of transmitting antennas but also maintaining compatibility with legacy systems read on paragraph [0020].

In regard claim 37, Noh teaches or discloses a base station (BS) comprising:
a processor (see Fig. 16); and
a transmitter that transmits, to a terminal, Channel State Information Reference Signals (CSI-RSs) using 24 antenna ports (APs) or 32 APs (see Figs. 14, 16, paragraphs [0024], [0039], [0078], [0124], [0168], [0169], [0170], and [0190], the eNB then generates CSI-RS configuration information. The eNB transmits configuration information regarding a CSI-RS for channel measurement to the UE in operation 1410),
wherein a first CSI-RS configuration for the 24 APs or the 32 APs is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraphs [0136], [0147], and [0155], in class A CSI reporting based on a non-precoded CSI-RS, when CSI-RS aggregation for configuring 8 or more multiple CSI-RS ports is performed, only a CSI-RS existing in an identical CSI-RS RE pool may be aggregated. The regions of the CSI-RS RE pools A and B are defined regardless of the number of CRS ports), 
wherein a number of APs per each of the second CSI-RS configurations is 2, 4, or 8 (see paragraphs [0024], and [0025], CSI-RS may be transmitted through 2, 4, and 8 REs according to the number of transmission APs. For 2 APs, CSI-RS is transmitted through a half of a particular pattern in FIG. 2, and for 4 APs, CSI=RS is transmitted through the entire pattern, and for 8 APs, the CSI-RS is transmitted through two patterns), 
the CSI-RS is transmitted in the entire band and the PRB in which the CSI-RS is transmitted is set to include the CSI-RS RE for all CSI-RSs.  For example, the density of the CSI-RS RE is 1RE/port/PRB. The UE may identify at least one of the number of ports for each CSI-RS, a timing and a resource position at which each CSI-RS is transmitted, and transmission power information, based on the received configuration information), and
wherein the predetermined CSI-RS density is defined as resource elements (REs) mapped to the CSI-RSs of each of the APs per resource block (RB) (see paragraphs [0086], [0087], [0122], and [0135], one way to reduce CSI-RS resource overhead is reducing the density of a CSI-RS resource element (RE). The values X and Y of the parameters `transmissionComb-F_req` (2-1-00) and `transmissionComb-Time (2-1-01) may change in relation to CSI-RS density.  For example, for CSI-RS density=1/3, the CSI-RS may have three comb offsets because of being transmitted in every third PRBs, and in this case, X is 2 (i.e., `transmissionComb-Freq`=0, 1, or 2)).
Noh may not explicitly teach or disclose a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations.
However, Park teaches or discloses a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraph [0489], aggregation may be limited to the aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 2 to 7 (the first CSI-RS configuration set for type 0, aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 10 to 14 (the second CSI-RS configuration set for type 0), or aggregation of 4 port CSI-RS units respectively from the first CSI-RS configuration set (CSI-RS configuration 2 to 7) and the second CSI-RS configuration set (CSI-RS configuration 10 to 14)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify configuring RS and communicating CSI in wireless communication system of Noh by including a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations suggested by Park. This modification would provide not only efficiently support a system having a large number of transmitting antennas but also maintaining compatibility with legacy systems read on paragraph [0020].

In regard claim 38, Noh teaches or disclose a system comprising a base station and a terminal (see Figs. 15 and 16), wherein:
the base station (see Fig. 16) comprises: 
a first processor (see Fig. 16); and
a transmitter that transmits, to a terminal, Channel State Information Reference Signals (CSI-RSs) using 24 antenna ports (APs) or 32 APs (see Figs. 14, 16, paragraphs [0024], [0039], [0078], [0124], [0168], [0169], [0170], and [0190], the eNB then generates CSI-RS configuration information. The eNB transmits configuration information regarding a CSI-RS for channel measurement to the UE in operation 1410), and 
the terminal (see Fig. 15) comprises:
a second processor (see Fig. 15); and 
a receiver that receives the CSI-RSs (see Figs. 13 and 15, paragraphs [0125], and [0162], the UE may receive one to eight CSI-RS configurations (resourceConfig)),
in class A CSI reporting based on a non-precoded CSI-RS, when CSI-RS aggregation for configuring 8 or more multiple CSI-RS ports is performed, only a CSI-RS existing in an identical CSI-RS RE pool may be aggregated. The regions of the CSI-RS RE pools A and B are defined regardless of the number of CRS ports), 
wherein a number of APs per each of the second CSI-RS configurations is 2, 4, or 8 (see paragraphs [0024], and [0025], CSI-RS may be transmitted through 2, 4, and 8 REs according to the number of transmission APs. For 2 APs, CSI-RS is transmitted through a half of a particular pattern in FIG. 2, and for 4 APs, CSI=RS is transmitted through the entire pattern, and for 8 APs, the CSI-RS is transmitted through two patterns), 
wherein the receiver receives the CSI-RSs with predetermined CSI-RS density (see paragraphs [0024], [0086], [0087], [0122], [0135], [0162], and [0168], the CSI-RS is transmitted in the entire band and the PRB in which the CSI-RS is transmitted is set to include the CSI-RS RE for all CSI-RSs.  For example, the density of the CSI-RS RE is 1RE/port/PRB. The UE may identify at least one of the number of ports for each CSI-RS, a timing and a resource position at which each CSI-RS is transmitted, and transmission power information, based on the received configuration information), and
wherein the predetermined CSI-RS density is defined as resource elements (REs) mapped to the CSI-RSs of each of the APs per resource block (RB) (see paragraphs [0086], [0087], [0122], and [0135], one way to reduce CSI-RS resource overhead is reducing the density of a CSI-RS resource element (RE). The values X and Y of the parameters `transmissionComb-F_req` (2-1-00) and `transmissionComb-Time (2-1-01) may change in relation to CSI-RS density.  For example, for CSI-RS density=1/3, the CSI-RS may have three comb offsets because of being transmitted in every third PRBs, and in this case, X is 2 (i.e., `transmissionComb-Freq`=0, 1, or 2)).
Noh may not explicitly teach or disclose a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations.
However, Park teaches or discloses a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations (see paragraph [0489], aggregation may be limited to the aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 2 to 7 (the first CSI-RS configuration set for type 0, aggregation among a predetermined number of CSI-RS configurations from among CSI-RS configuration 10 to 14 (the second CSI-RS configuration set for type 0), or aggregation of 4 port CSI-RS units respectively from the first CSI-RS configuration set (CSI-RS configuration 2 to 7) and the second CSI-RS configuration set (CSI-RS configuration 10 to 14)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify configuring RS and communicating CSI in wireless communication system of Noh by including a first CSI-RS configuration is configured by aggregating a predetermined number of second CSI-RS configurations suggested by Park. This modification would provide not only efficiently support a system having a large number of transmitting antennas but also maintaining compatibility with legacy systems read on paragraph [0020].

In regard claim 31, Noh teaches or discloses the terminal according to claim 30, wherein when the receiver receives the CSI-RSs using 24 APs (see paragraphs [0039], [0124], and 

In regard claim 32, Noh teaches or discloses the terminal according to claim 30, wherein when the CSI-RSs are transmitted using the 32 APs (see paragraphs [0039], [0058], [0078], and [0107], the eNB allocates a resource to each CSI-RS subgroup, and the UE transmits a CSI-RS at particular intervals defined by an allocated comb pattern, thereby alleviating the overhead problem while supporting a large number of, e.g., 32 or more CSI-RS ports), the number of APs per each of the second CSI-RS configurations and the predetermined number are 2 and 16, 4 and 8, or 8 and 4, respectively (see paragraphs [0024], [0039], and [0076], CSI-RS may be transmitted through 2, 4, and 8 REs according to the number of transmission APs).

In regard claim 33, Noh teaches or discloses the terminal according to claim 30, wherein a value of the predetermined CSI-RS density is 0.5 (see paragraph [0122], if two comb offsets are supported in the frequency domain and no comb offset does not exist in the time domain (i.e., in case of CSI-RS density=0.5 RE/port/PRB), then X is 1 (i.e., transmission Comb-Freq=0 or 1) and `transmissionComb-Time` (2-1-01) may not be either set or defined).

In regard claim 34, Noh teaches or discloses the terminal according to claim 30, wherein the receiver receives the predetermined CSI-RS density from the BS using Radio Resource Control (RRC) signaling (see paragraphs [0115], [0122], [0125], and [0128]).

In regard claim 35, Noh teaches or discloses the terminal according to claim 30, wherein the REs mapped to the CSI-RSs are allocated in odd or even RBs in a frequency domain (see paragraphs [0028], [0052], [0132], [00149], [0150], [0154], [0155], and [0160]). 

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive as following:
As to new claim 30, Applicants argue Park fails to disclose or suggest, “wherein the receiver receives the CSI-RSs with predetermined CSI-RS density, and wherein the predetermined CSI-RS density is defined as resource elements (Res) mapped to the CSI-RSs of each of the APs per resource block (RB)”. The Examiner respectfully agrees with Applicants. However, the new discovered references, Noh and Park teach or disclose these limitations just that. These arguments are also apply to other independent claims. Please see the rejections above.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Date: 04/29/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476